Order, so far as appealed from, modified by striking therefrom the following provision: “ Ordered that the foregoing stay shall not apply to that portion of said decree appealed from which directs the trustees to file their account as such trustees from November 9, 1937, to date; and it is further,” and as so modified affirmed, without costs. Present — Martin, P. J., O’Malley, Glennon, Cohn and Callahan, JJ.; Callahan, J., dissents and votes to affirm upon the ground that the condition imposed in the bond concerns a matter over which the surrogate has complete discretion and the order appealed from did not affect any substantial rights of the appellants.